Citation Nr: 1755545	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  14-07 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbar strain (back disability).

2.  Entitlement to a rating in excess of 10 percent for right knee instability.

3.  Entitlement to a rating in excess of 10 percent for right knee chondromalacia patella.

4.  Entitlement to a rating in excess of 10 percent for left knee chondromalacia patella.


INTRODUCTION

The Veteran served on active duty from June 1988 to August 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The decision granted service connection for lumbar strain, assigning a 10 percent evaluation effective October 4, 2011, and continued the 10 percent ratings assigned for the service-connected bilateral knee disabilities.

While this appeal was pending, a January 2016 rating decision granted service connection for sciatic nerve paralysis, left lower extremity, radiculopathy associated with lumbar strain, effective September 13, 2013. 

This case was previously before the Board in August 2015, when it was remanded for further development. 

The claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board regrets the additional delay, but the below issues must once again be remanded before they are adjudicated.

The Veteran underwent VA examinations for his back in August 2012 and December 2015.  He was scheduled for another VA back examination in August 2016, but canceled it due to lack of transportation.  He asked for it to be rescheduled at a later date.  The record does not contain any documentation showing that he was rescheduled for a new VA examination.  The Board finds that the Veteran had good cause not to show (lack of transportation).  The Veteran will be provided with another opportunity to attend a scheduled VA examination.  Therefore, the Veteran should be scheduled for the appropriate examination and should be given proper notice.  The Veteran is advised that failure to report for a VA examination, without good cause, may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2017).  
The Veteran was afforded VA examinations for his knee disabilities in January 2012 and December 2015.  The Court has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 (2017) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The prior VA examinations did not comply with Correia and as such, a remand is required so that the Veteran may be afforded a new VA examination that contain adequate information pursuant to Correia.

In addition, the latest VA treatment records in the claims file are from August 2016.  On remand, the RO should obtain any outstanding records from August 2016 to present.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all of the Veteran's outstanding VA treatment records, from August 2016 to the present.  All actions to obtain the requested records should be documented fully in the claims file.

2. Once all outstanding records have been obtained and associated with the claims file, (but whether or not records are obtained), schedule the Veteran for a VA examination to determine the current severity of his lumbar strain/back disability.  The examiner must review the claims file and note that review in the examination report.  The examiner must provide the rationale for all opinions expressed.  If the examiner is unable to provide the required opinion, the examiner should explain why that is.  The examiner should provide opinions on the following:

a) Please identify all back orthopedic pathology found to be present.  Conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, express any functional loss in terms of additional degrees of limited motion of the Veteran's back, i.e., the extent of the Veteran's pain-free motion.

b) Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), please record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing.  If a joint cannot be tested on "weight-bearing," please specifically indicate why that testing cannot be done.

c) Please ascertain whether the pain the Veteran experiences due to his disability significantly limits his functional ability during flare-ups or when an affected muscle group is used repeatedly over a period of time (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups).

d) Any additional impairment on use or in connection with flare-ups should be described in terms of the degree of additional range of motion loss.  The examiner should specifically describe the severity, frequency, and duration of flare-ups; name the precipitating and alleviating factors; and estimate, per the Veteran, to what extent, if any, such flare-ups affect functional impairment.  In so finding, the examiner should specifically discuss the Veteran's reports of knee flare-ups.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3. Schedule the Veteran for an appropriate VA examination to evaluate the current severity of his service-connected knee disabilities.  The examiner must review the claims file, including all the previous VA examination reports, and note the review in an examination report.  The examiner must provide the rationale for all opinions expressed.  If the examiner is unable to provide the required opinion, the examiner should explain why that is. The examiner should provide opinions on the following:

a) Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), please record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing.  If a joint cannot be tested on "weight-bearing," please specifically indicate why that testing cannot be done.

b) Please express an opinion whether there would be additional functional impairment on repeated use or during flare-ups.  Assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, provide an explanation for why this is so.

c) Any additional impairment on use or in connection with flare-ups should be described in terms of the degree of additional range of motion loss.  The examiner should specifically describe the severity, frequency, and duration of flare-ups; name the precipitating and alleviating factors; and estimate, per the Veteran, to what extent, if any, such flare-ups affect functional impairment.  In so finding, the examiner should specifically discuss the Veteran's reports of knee flare-ups.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4. The Veteran should be informed that failure to appear for these examinations, without good cause, may cause his claim to be denied.  See 38 C.F.R. § 3.655.  All efforts to schedule the examination should be documented in the file.

5. Then, readjudicate the claims on appeal.  If the benefits sought remain denied, furnish the Veteran and his representative a SSOC and afford them the appropriate time period to respond.  Then, return the case to the Board.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	A. Lech, Counsel 

Copy mailed to: Disabled American Veterans

 


Department of Veterans Affairs


